Citation Nr: 0429710	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability.  

2.  Entitlement to service connection for urethritis and/or 
chronic prostatitis; claimed as urology and prostate 
problems.

3.  Entitlement to service connection for a claimed right 
elbow disability.

4.  Entitlement to service connection for a claimed left 
elbow disability.

5.  Entitlement to service connection for a claimed right 
ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1971 to February 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO which 
denied service connection for urethritis, bilateral elbow 
disabilities and a right ankle disability.  The September 
2002 rating decision also determined that no new and material 
evidence had been presented to reopen the claim of service 
connection for a back disorder.  

The issues of service connection for a back disorder, 
urethritis, and disabilities of the right and left elbows are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an October 1973 decision, the Board denied the 
veteran's claim of service connection for a back disability.  

2.  New evidence has been presented since the Board's October 
1973 decision which is relevant and probative to the issue at 
hand, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  No competent medical evidence has been presented to show 
that the veteran has a current right ankle disability that 
was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
October 1973 Board decision to reopen the claim of service 
connection for a back disability.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2004).  

2.  The veteran is not shown to have a right ankle disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1153 5107(a), 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - Duty to Notify and Assist

The veteran filed his claims on appeal in March 2002.  In 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Since that time, the United States Court 
of Appeals for Veterans Claims (Court) has held expressly 
that the revised notice provisions enacted by section 3 of 
the VCAA and found at 38 U.S.C.A. § 5103(a) (West 2002) apply 
to claims filed on or after November 9, 2000 or pending 
before VA at the time of the VCAA's enactment.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2004).  

In a letter dated in March 2002, the RO notified the veteran 
of the VCAA and indicated that the veteran should tell the RO 
about any additional information or evidence, VA or non VA, 
that he wanted the RO to obtain.  In addition, the veteran 
was requested to complete and return release authorization 
forms so that VA could request any identified medical records 
from his private physicians.  The veteran was also notified 
that he should identify all VA facilities wherein he received 
treatment, including dates of treatment in order for the RO 
to obtain any such records, and he was further advised as to 
what evidence would substantiate his claims for service 
connection.  The RO notified the veteran in the September 
2002 rating decision and the January 2003 Statement of the 
Case (SOC) of what evidence was necessary to substantiate the 
veteran's claims for service connection.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO requested that he 
provide information as to where he has received his treatment 
and VA has attempted to obtain all records identified by the 
veteran.  In an April 2002 statement, the veteran reported 
that he had no further medical records in his possession [in 
support of his pending claims].  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In the present case, the veteran's claim was 
initially denied in September 2002, after the RO issued the 
March 2002 notice of the VCAA.  

The Court in Pelegrini also held that a VCAA notice 
consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
veteran was provided every opportunity to identify and submit 
evidence in support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice, that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  




II.  New and Material Evidence - Back Disability

The veteran asserts that his back pain began during service, 
and that service connection for a back disability is 
therefore warranted.  

Historically, the veteran's original claim of service 
connection for a back disability was denied by the Board in 
an October 1973 decision.  In March 2002, the veteran once 
again submitted a claim of service connection for a back 
disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In this case, the last final 
decision of record with respect to the claim for service 
connection for a back disability was the October 1973 Board 
decision.

As noted, the veteran had active service from May 1971 to 
February 1973.  The veteran's service medical records reveal 
that the veteran's examination at the time of entry into 
service was negative for any findings, complaints or 
diagnosis of a back disability.  

The service medical records reflect that the veteran was 
treated on multiple occasions for back pain associated with a 
history of prostatitis and burning during urination in 1972 
and 1973.  Also, an August 1972 entry noted that the veteran 
complained of low back pain for one week's duration.  
Examination of the back revealed moderate tenderness on the 
right lower back.  The examiner noted a diagnosis of slight 
muscle spasm of unknown origin.  

In February 1973, after discharge from service, the veteran 
filed a claim of service connection for a lower back 
condition.  The veteran was afforded a VA examination in 
March 1973.  The veteran reported that his back pain began 
during service in 1972 and that he had been taking pain 
medication for his back since that time.  X-ray studies of 
the lumbar spine noted spina bifida occulta at S1; otherwise, 
the study was normal.  The examiner indicated that the 
veteran had a normal back.  

In the October 1973 decision, the Board denied service 
connection for a back disability on the basis that spina 
bifida occulta was a congenital defect, for which service 
connection could not be granted.  In addition, the Board 
noted that the veteran had no superimposed injury to the back 
in service.  

In March 2002, the veteran submitted a claim to reopen the 
issue of service connection for a back disability.  In 
support of his claim of service connection, the veteran 
submitted private treatment records showing complaints of low 
back pain, more significant on the right side.  

The RO denied the veteran's claim in a September 2002 rating 
decision on the basis that the veteran did not submit new and 
material evidence sufficient to reopen the claim of service 
connection for a back disability.  The veteran timely 
appealed that determination.  

In July 2003, the RO certified the veteran's appeal to the 
Board and transferred the veteran's claims file to the Board.  
In November 2003, the veteran, via his representative, 
submitted additional evidence directly to the Board.  
Specifically, the veteran submitted an October 2003 private 
treatment record showing treatment for low back pain.  The 
veteran continued to have discomfort with flexion and 
extension and any sort of mild overuse of the back including 
simple activities around the house.  The assessment was that 
of low back pain after injury in Vietnam War in 1971.  The 
examiner opined that the spina bifida occulta that was noted 
at the VA examination in March 1973 was of no clinical 
significance.  The examiner noted that there was a small 
midline defect in the posterior elements of S1, which was 
probably the spina bifida occulta, but that it was of no 
clinical significance, and there was no significant 
dysraphism.  The examiner further opined that the veteran's 
back condition was not a congenital problem, but instead 
arose from numerous degenerative changes which, based on the 
military records, all started in the service and was 
aggravated even more from his service events.  

In this case, the relevant evidence added to the record since 
the Board's October 1973 decision consists of private 
treatment records showing treatment for complaints of low 
back pain, and an opinion, based in part on military records, 
from a private doctor linking the veteran's current back pain 
to service.  All of this new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant has submitted 
new and material evidence.  The evidence is certainly new, as 
it was not of record at the time of the October 1973 Board 
decision.  Furthermore, the evidence is material as to 
question of service connection because it raises the 
possibility that the veteran has a current back disability 
which could have been incurred during service.  Thus, this 
evidence is relevant and probative to the issue at hand and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).  


III.  Service Connection - Right Ankle

The veteran asserts that service connection is warranted for, 
inter alia, a right ankle disability.  

A careful review of the veteran's service medical records 
shows that the veteran sprained his right ankle playing 
football during service in October 1972.  An ace wrap and hot 
soaks were recommended.  The remainder of the service medical 
records, including the separation examination, were negative 
for any other findings, complaints or diagnosis of a right 
ankle disability.  

The veteran filed a claim of service connection in March 2002 
for a right ankle disability.  The veteran submitted no 
private or VA treatment records showing treatment or current 
diagnosis of a chronic right ankle disability.  

Then, in a March 2002 letter, the RO notified the veteran of 
the evidence that was necessary to substantiate the claim of 
service connection for a right ankle disability.  The letter 
also informed the veteran which information and evidence, if 
any, that he was to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
The veteran responded in April 2002 that he had no further 
medical records in his possession.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

In this case, the service medical records clearly show that 
the veteran sprained his right ankle in service in October 
1972.  However, there is no mention of subsequent complaints 
or findings of a chronic right ankle disability associated 
with the right ankle injury.  Furthermore, the separation 
examination does not indicate that the veteran had a right 
ankle disability.  

Despite the RO's request, the veteran has provided no 
evidence showing complaints and/or treatment for a chronic 
right ankle disability since discharge from service in 1973.

In this case, viewing the evidentiary record in this 
entirety, the Board finds no medical evidence to show that 
the veteran is suffering from current residuals of a sprained 
right ankle, or any other right ankle disability.  Under 38 
U.S.C.A. § 1110 (West 2002), it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Absent competent evidence showing that he has current right 
ankle disability due to service, the claim of service 
connection must be denied.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a back disability, the appeal 
to this extent is allowed, subject to further action as 
discussed herein below.

Service connection for a right ankle disability is denied.  


REMAND

In view of the above determination that the veteran's claim 
as to the issue of service connection for a back disability 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  

As noted, the appellant contends that service connection for 
a back disability, as well as a bilateral elbow disability 
and chronic urethritis/prostatitis is warranted.  

The service medical records show that the veteran was treated 
for complaints of back pain in service, chronic prostatitis, 
burning during urination, and right and left elbow pain.  

Furthermore, the veteran has provided private treatment 
records showing recent treatment for complaints of elbow 
pain, low back pain, and prostate testing, including a 
private medical opinion regarding the likely etiology of the 
veteran's back pain.  Importantly, the Board notes that the 
veteran submitted additional evidence regarding treatment and 
likely etiology of the back pain directly to the Board 
without a waiver of AOJ review.  As such, on remand, the VBA 
AMC must be sure to review this evidence in the first 
instance.

In light of the foregoing, the Board finds that a series of 
VA examinations is necessary to determine if there are any 
links between the veteran's back pain, bilateral elbow pain, 
chronic prostatitis, and/or burning during urination during 
service, and any current disability resulting therefrom.  

In this regard, the Board finds that all recent VA and/or 
private treatment records should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The VBA AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for back 
pain, elbow pain, prostatitis and/or 
urethritis.  After obtaining any 
necessary authorization from the veteran, 
the VBA AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The VBA AMC then should schedule the 
veteran for appropriate VA examinations 
to determine the current nature and the 
likely etiology of the claimed back 
disability, bilateral elbow disorder, and 
prostate disorder and/or urethritis.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner(s) prior to the requested 
study.  The examiner(s) in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed disabilities.  Based on his/her 
review of the case, the examiner(s) 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that the veteran has a 
current back disability, bilateral elbow 
disability, and/or a prostate 
condition/urethritis that was incurred in 
or aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report(s) 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the VBA 
AMC must undertake to review the veteran's 
claims of service connection.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



